Order entered October 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00408-CV

                                RICKEY LYONS, Appellant

                                              V.

                       POLYMATHIC PROPERTIES, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-00016-B

                                          ORDER
        We GRANT appellant’s October 23, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on October 23, 2015 filed as of the

date of this order.

        We DENY appellee’s October 23, 2015 motion to dismiss the appeal.

        Appellee’s brief is due WITHIN THIRTY DAYS of the date of this order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE